DETAILED ACTION
This Office action is in response to the amendment/remarks filed on 16 December 2020.  Claim(s) 1, 3, 5-14 are pending in the application. Claims 2 and 4 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Park et al., US PG pub. 2012/0125427 A1, is related to light absorbance and power conversion efficiency. Park teaches a first conductive layer (“Al”, fig. 5); a second conductive layer (“ITO”, fig. 5); and a first layer (“P3HT:PCBM:CuPc”, fig. 5) provided between the first conductive layer (“Al”, fig. 5) and the second conductive layer (“ITO”, fig. 5), the first layer (“P3HT:PCBM:CuPc”, fig. 5) including a first region (“CuPc”, fig. 5) and a second region (“P3HT”, fig. 5; acceptor is a dopant atom (impurity) that, when added to a semiconductor, can form a p-type semiconductor), the first region (“CuPc”, fig. 5) including a metal complex including a first metallic element, the second region (“P3HT”, fig. 5; acceptor is a dopant atom (impurity) that, when added to a semiconductor, can form a p-type semiconductor) including an organic semiconductor material. Park fails to teach the first metallic element including at least one selected from the group consisting of Ir, Pt, and Pb, wherein the organic semiconductor material includes a p-tvpe region and an n-type region, the metal complex includes a first portion and a second portion, the first metallic element is between the first portion and the second portion, the first portion directly contacts one of the p-type region and the n-type region, and the second portion directly contacts another one of the p-type region and the n-type region. Claims 3 and 5-14 contain allowable subject matter by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822